Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered October 16, 1986, convicting him of reckless endangerment in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial that the defendant possessed a loaded firearm not in his home or business in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support his conviction of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]).
The trial court’s refusal to give the jury a missing witness charge with regard to two uncalled witnesses was not error in the absence of any indication that their testimony would have been material and noncumulative (cf., People v Gonzalez, 68 NY2d 424). Thompson, J. P., Weinstein, Rubin and Harwood, JJ., concur.